By the Court

Lumpkin, Judge.
By the statute of Anne, a paper was not good, as a promissory note, unless the same was payable in money absolutely and at all events. By the act of this State, it is allowable to make it payable in money, merchandize, or any other thing.
By an examination of the instrument sued on, we hold, that it wants none of the essential qualities of a negotiable note, and that it was right to declare on it as such. It is for the absolute and unconditional payment of one thousand dollars, on a day fixed on the face of it. There is a note or memorandum subjoined to the foot of it, specifying one of the inodes in which it may be discharged by the defendants. In the case of Ogden vs. Bacon, (8 John. Rep. 685,) A. gave to B. a promissory note, payable to B. or order, and at the same time made an endorsement on the note, that it was to be delivered to B. in consideration of a judgment against C., to be assigned to A. by B. ; it was held by the court, that this was a promissory note within the statute, and might be declared on as such, notwithstanding the endorsement, which was merely to show the consideration, and to operate as notice, to whoever might purchase the note.
Judgment reversed.